BARRETT, District Judge.
While I concur that the district court did not err in denying the motion to suppress the statements obtained from the traffic stop, I write separately to address the issue of whether there was probable cause for the stop.
The Fourth Amendment guarantees “the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. “An ordinary traffic stop by a police officer is a ‘seizure’ within the meaning of the Fourth Amendment.” United States v. Jackson, 682 F.3d 448, 453 (6th Cir.2012) (quoting United States v. Blair, 524 F.3d 740, 748 (6th Cir.2008)); Delaware v. Prouse, 440 U.S. 648, 653, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979). Any evidence obtained during an illegal traffic stop must ordinarily be suppressed as fruit of the poisonous tree. Jackson, 682 F.3d at 453; see also Wong Sun v. United States, 371 U.S. 471, 484, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
In analyzing the constitutional validity of a vehicular traffic stop, this circuit has developed two tests: “an officer must have probable cause to make a stop for a civil infraction, and reasonable suspicion of an ongoing crime to make a stop for a criminal violation.” Blair, 524 F.3d at 748; Gaddis v. Redford Twp., 364 F.3d 763, 771 n. 6 (6th Cir.2004); see also United States v. Tullock, 578 Fed.Appx. 510, 513 (6th Cir.2014). Reasonable suspicion requires less than a preponderance of the evidence, a significantly less challenging standard to meet than probable cause. United States v. Valdez, 147 Fed.Appx. 591, 595 (6th Cir.2005) (citing Illinois v. Wardlow, 528 U.S. 119, 123-24, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000)). Although “virtually every other circuit court of appeals has held that reasonable suspicion suffices to justify an investigatory stop for a traffic violation” this court is bound by the controlling authority of prior decisions of this court unless the Supreme Court issues an inconsistent decision or this court en banc overrules prior decisions. United States v. Simpson, 520 F.3d 531, 540-41 (6th Cir.2008). This court applies the probable cause standard here because both parties’ arguments hinge upon whether or not Defendant committed a traffic violation, a civil infraction.
Probable cause exists where an officer has “a reasonable ground for belief supported by less than prima facie proof but more than mere suspicion” Blair, 524 F.3d at 748. Probable cause does not require an actual finding of a violation, rather, a “probability or substantial chance of criminal activity” is all that is required. United States v. Ferguson, 8 F.3d 385, 392 (6th Cir.1993) (en banc) (internal quotation marks omitted). Police officers are able to make a stop if they have probable cause to believe that a traffic violation occurred, even if the stop was pretextual. United States v. Sanford, 476 F.3d 391, 394-95 (6th Cir.2007). Determining whether or not officers had probable cause requires a *496fact dependent analysis of what the officer knew at the time of the stop. Valdez, 147 Fed.Appx. at 594. The fact that an officer had an ulterior motive to make the stop, such as to investigate illegal drug activity, is constitutionally irrelevant. Id.; see also Whren v. United States, 517 U.S. 806, 813-14, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). Subjective intentions and actual motivations of officers in traffic stops “play no role” in determining the constitutional reasonableness of traffic stops in a probable-cause Fourth Amendment analysis. Whren, 517 U.S. at 813, 116 S.Ct. 1769. Therefore, the inquiry to be made by this court in determining if the traffic stop violates the Fourth Amendment is whether the officer “had an objectively verifiable reason” for pulling over Defendant’s truck in light of the facts and circumstances known to the officer at the time of the stop. Tullock, 578 Fed.Appx. at 513; United States v. Barnes, 19 F.3d 19 (6th Cir.1994) (table).
In the present case, based on Trooper Wilson’s testimony and a videotape of the events, the district court concluded that the stop was constitutional because Wilson had sufficient probable cause to believe that Defendant had 1) been following the car in front of him too closely, in violation of Tenn.Code Ann. § 55-8-124(a), and 2) failed to make a proper stop at a stop sign, in violation of Tenn.Code Ann. § 55-8-149(c). At the suppression hearing, Trooper Wilson testified:
As I proceeded north down the exit ramp, Exit 60 off 1-75, as we was [sic] approaching the intersection of Highway 68 I did observe the black GMC pick up truck traveling too close in an unsafe position behind a gray Honda passenger car. The closer they get [sic] to the intersection of Highway 68 at one time the black GMC pickup truck had to apply his .brakes more suddenly nearly tapping the gray Honda passenger car. Then once they proceeded to the intersection and the black GMC pickup truck, as he approached the stop sign, there is a stop line. He did proceed past that stop line and made a very brief rolling stop and then turned right on Highway 68 eastbound.
Hearing Tr. at 19-20, R.E. 55, Page ID # 282-83. I conclude Trooper Wilson had probable cause to stop Defendant for violating Tennessee Code Annotated § 55-8-124(a) by following the car in front of him too closely.
Trooper Wilson testified that Defendant was “following too closely” to the Honda passenger car in front of him, in violation of Tenn.Code Ann, § 55-8-124(a). The statute provides:
(a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles and the traffic upon and the condition of the highway.
As this court has previously noted: “Though the statute does not define ‘reasonable and prudent,’ the Tennessee drivers’ manual provides that vehicles should maintain at least one ear length for every ten miles per hour.” Sanford, 476 F.3d at 395 (quoting Valdez, 147 Fed.Appx, at 594). In practice, cases in which Tennessee courts have found violations of the statute include the following: where “the vehicle was one and a half to two car lengths behind the truck and trailer, going 70 miles an hour,” apparently for a distance of two miles, State v. Harton, 108 S.W.3d 253, 262 (Tenn.Crim.App.2002) (alteration marks omitted); where the driver traveled eastbound on the interstate “at less than about a car length and was following [the car in front of him] for close to a mile,” State v. Demcovitz, 2012 WL 1388482, at *1 (Tenn.Crim.App. Apr. 20, *4972012); and where the driver on 1-65 “was following an RV at less than one car’s length,” State v. Hudson, 2005 WL 639129 at *3 (Tenn.Crim.App. Mar. 15, 2005).
Additionally, this court has upheld probable cause rulings for violations of the statute where the driver “was traveling between .,. 55 miles per hour and 70 miles per hour” and left “about a car length to a car and a half at most behind the tractor trailer” in front of him, United States v. Walton, 258 Fed.Appx. 753, 754 (6th Cir.2007); where the driver was “following approximately one car-length behind a Saturn and also following too closely to a tractor-trailer at speeds approaching sixty miles per hour,” United States v. Bonilla, 357 Fed.Appx. 693, 695-96 (6th Cir.2009) (addressing similar Ohio statute); where the driver, “drove at about 60 miles per hour for about 15 second at a distance of 20-30 feet behind the car in front of him,” Valdez, 147 Fed.Appx. at 595; and where the driver “came to within ten feet of the slow and steadily moving truck and had to ‘slam on his brakes’ to avoid a rear-end collision,” Sanford, 476 F.3d at 396.
Although the facts in the case at hand differ from those in each of the above cases in terms of speed and distance between ears, the eases provide clear guidance on how this court, as well as Tennessee courts, interpret the statute’s “reasonable and prudent” standard. Each of these cases referenced the standard set forth in the Tennessee Comprehensive Driver License Manual, which states that vehicles must maintain at least one car length for every ten miles per hour. The district court in this case relied on the same standard:
... the defendant argues that, in pulling over the defendant for not having a car’s length of space between the defendant’s truck and the Honda, the trooper was holding the defendant, not to legal requirements under Tennessee law, but to safety standards taught as part of drivers’ education classes. This argument, however, is unconvincing because “[t]hough the statute does not define ‘reasonable and prudent,’ the Tennessee drivers’ manual provides that vehicles should maintain at least one car length for every ten miles per hour.” United States v. Walton, 258 Fed.Appx. 753, 756-57 (6th Cir.2007) (citing United States v. Sanford, 476 F.3d 391 (6th Cir.2007)).
United States v. Huff, No. 3:10-CR-73, 2011 WL 1429627, at *7 (E.D.Tenn. Apr. 14, 2011).
However, it should be noted that the Manual has been updated and no longer includes the “one car length for every ten miles per hour” standard cited in these cases. The version of the Manual in effect in 2010 sets forth a “Two-Second Rule.” See, e.g., United States v. Collazo, 37 F.Supp.3d 942, 946 (M.D.Tenn.2014) (applying the Two-Second Rule). This Rule is as follows:
A. As the car ahead of you passes a stationary point on the road (a sign post, driveway, utility pole, etc.), count the seconds it takes you to reach the same spot.
B. Count to yourself “one-thousand and one, one-thousand and two,” etc. You should NOT reach the same point on the road before you finish counting to at least “one-thousand-two.” If you do, you are following too closely.
C. Slow down slightly to increase the space between you and the other vehicle. Find another spot to check your new following distance. Repeat this exercise until you are following no closer than two seconds.
*4982010 Tenn. Comp. Driver License Manual. The Manual then states:
However, during inclement weather, interstate highway driving at higher speeds and night driving, the two-second rule should be increased to allow for improved visibility. A minimum of four seconds should allow for better reaction time and a safer space cushion under these conditions including following a motorcycle.
Id. The Manual also states that the safe stopping distance for a lightweight passenger car travelling 30 miles per hour is 87 feet; and if the car is travelling 40 miles per hour, the safe distance is 140 feet.
Under either the older or newer, standard, the Manual indicates Trooper Wilson had probable cause to stop Defendant for violating Tenn. Code Ann. § 55-8-124(a).
According -to Trooper Wilson’s testimony at the suppression hearing, Defendant, in his GMC truck, was following too closely to a Honda passenger car as they travelled on the exit ramp. Trooper Wilson testified that as the vehicles approached the intersection of Highway 68, the GMC truck had to “apply his brakes more suddenly nearly tapping the grey Honda.” Hearing Tr. at 19-20, R.E. 55, Page ID #282-83. Wilson testified that Defendant’s truck was traveling at approximately 36 miles per hour, Healing Tr. at 70: Ills, Page ID #333, and the distance between Defendant’s truck and the Honda on the exit ramp was “less than one car length.” Hearing Tr. at 29:24, Page ID #292.
The video of the traffic stop corroborates Trooper Wilson’s testimony. At the start of the video, the GMC truck was one to two car lengths behind the Honda passenger car, which under the older standard is less than the required three and a half car length separation for vehicles traveling 36 miles per hour. As the vehicles approach the stop sign at the intersection of Highway 68, the truck closes the distance from the Honda for approximately three seconds before the driver of the Honda applies his brakes. See Gov’t Suppression Ex. 3 at 7:08.53-7:08.56. As the distance between the two vehicles closes, the driver of the truck applies his brakes for a solid five seconds before he is able to release the brakes and ease forward toward the stop sign. However, because of the angle of the camera, the video does not show the near accident between the Honda and Defendant’s truck.
Using one of the light poles shown in the video as a reference point, Defendant’s truck was travelling at a count of approximately one second behind the Honda. While Trooper Wilson did not testify as to the road conditions that day, the video shows Trooper Wilson was using his windshield wipers, and light rain can be seen on the windshield. The video also reveals that it is still early morning and Trooper Wilson and the other vehicles in the video are using their headlights. Arguably, the Manual’s Four-Second Rule for inclement weather or night driving would apply.
The district court, upon viewing the video and hearing Trooper Wilson’s testimony, found that Trooper Wilson had sufficient probable cause to stop Defendant’s truck for violating Tennessee Code Annotated § 55-8-124(a). This court reviews the credibility determinations and factual findings of the district court for clear error. United States v. Jimenez, 446 Fed.Appx. 771, 774 (6th Cir.2011); see also Sanford, 476 F.3d at 396; Anderson v. City of Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). Based on this evidence, Trooper Wilson had an objectively verifiable reason for stopping Defendant’s truck. Accordingly, the district court properly concluded that Trooper Wilson had probable cause to ini*499tiate a traffic stop of Defendant’s truck for a violation of Tennessee Code Annotated § 55-8-124(a). I would affirm the district court’s denial of Defendant Wesley Huffs motion to suppress on this basis. Therefore, I do not join Parts II.A. or II.B. to the extent that they are inconsistent with or unnecessary to upholding the denial of the motion to suppress on the basis of a lawful stop of Defendant’s vehicle for a violation of Tennessee Code Annotated § 55-8-124(a).